ATTACHMENT TO NOTICEW OF ALLOWABILITY
EXAMINER’S AMENDMENT
An examiner’s amendment to the record, to correct a simple grammatical format error, appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:

IN THE CLAIMS:

In Claim 13, at Line 2, change “according to any preceding claim” to --according to any one of Claims 1-12--.

 Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to Claim 1, the prior art of record teaches many of the elements of the claimed invention, including an X-ray tube comprising: an anode having a target surface; a cathode comprising an emission portion for emitting an electron beam, wherein the emission portion is configured to irradiate the target surface of the anode with electrons to cause the anode to emit X-rays; a window arranged to allow X-rays to exit the X-ray tube through an output end of the X-ray tube, wherein a longitudinal axis of the X-ray tube passes through the output end; and, wherein the target surface of the anode is inclined at an oblique angle with respect to the longitudinal axis.
However, the prior art of record fails to teach or fairly suggest the apparatus wherein said window is further arranged such that the X-rays exiting the X-ray tube, through an output end of the X-ray tube, will exit in a direction substantially parallel to the longitudinal axis of the X-ray tube, when said longitudinal axis passes through the output end of the X-ray tube, in the manner as required by Claim 1.
Claim 2-17 are allowed by virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments, see Applicant Amendment, filed 12/21/2021, with respect to rejections of the claims under 35 USC 112 and in view of prior art have been fully considered and are persuasive.  The rejections of the claims under 35 USC 112 and in view of prior art have been overcome by the amendment. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANASTASIA MIDKIFF whose telephone number is (571)272-5053. The examiner can normally be reached M/W/Th/F contact 11a-4p EST. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANASTASIA MIDKIFF/Primary Examiner, Art Unit 2884                                                                                                                                                                                                        12/30/2021